

115 HRES 950 IH: Expressing support for the designation of the week of June 18 through June 22, 2018, as National GI Bill Commemoration Week.
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 950IN THE HOUSE OF REPRESENTATIVESJune 19, 2018Mr. Roe of Tennessee (for himself and Mr. Walz) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONExpressing support for the designation of the week of June 18 through June 22, 2018, as National GI
			 Bill Commemoration Week.
	
 Whereas, on June 22, 1944, in demonstration of the full support of the United States for the transition of members of the Armed Forces to civilian life, President Franklin D. Roosevelt signed into law the Servicemen’s Readjustment Act of 1944 (58 Stat. 284), more commonly known as the G.I. Bill of Rights;
 Whereas such Act made available to 16,000,000 veterans who served in the Armed Forces during World War II immediate financial support and transformational education and home loan programs;
 Whereas such Act contributed 450,000 engineers, 240,000 accountants, 238,000 teachers, 91,000 scientists, 67,000 doctors, 122,000 dentists, 17,000 writers and editors, and thousands of other professionals to the workforce of the United States;
 Whereas this combination of opportunities changed the social and economic fabric of the United States, with a 1988 report from the Subcommittee on Education and Health of the Joint Economic Committee of Congress concluding that for every $1 the United States invested in such Act, $6.90 was returned in growth to the economy of the United States;
 Whereas such Act expressed the duty, responsibility, and desire of a grateful United States to see to it that those who served on active duty in the Armed Forces are afforded every opportunity to become disciplined forces for United States prosperity and progress, through economic opportunity and investment;
 Whereas Congress enacted subsequent Acts to provide educational assistance to new generations of veterans, including the Veterans’ Readjustment Benefits Act of 1966 (Public Law 89–358), the Post-Vietnam Era Veterans’ Educational Assistance Act of 1977 (Public Law 94–502), the Veterans’ Educational Assistance Act of 1984 (Public Law 98–525), and the Post-9/11 Veterans Educational Assistance Act of 2008 (Public Law 110–252); and
 Whereas the week of June 18 through June 22, 2018, is an appropriate week to designate as National GI Bill Commemoration Week: Now, therefore, be it  That the House of Representatives—
 (1)honors the achievements of the Servicemen’s Readjustment Act of 1944 (58 Stat. 284) in democratizing higher education, establishing greater citizenship through economic empowerment, and empowering a generation that would serve for decades to guide the transformation of the United States into a global force for good; and
 (2)affirms Congress’ responsibility to be faithful stewards of educational assistance provided under laws administered by the Secretary of Veterans Affairs to ensure that such assistance endures as an honorable investment of public dollars.
			